 1   HARVEY P. SACKETT (72488)
 2

 3
     1055 Lincoln Avenue
 4   San Jose, California 95125-6011
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444
 6   /as
 7   Attorney for Plaintiff
 8

 9                                 UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11   SALLY RAMOS,                                     ) Case No. 2:18-cv-00060-DMC
                                                      )
12            Plaintiff,                              )
13                                                    )
     v.                                               ) STIPULATION AND ORDER
14                                                    )
     NANCY A. BERRYHILL,                              )
15   Acting Commissioner of                           )
     Social Security,                                 )
16                                                    )
17           Defendant.                               )
                                                      )
18
            Plaintiff and Defendant, through their respective attorneys, hereby stipulate that
19
     Plaintiff shall have a thirty (30) day extension of time until March 25, 2019, in which to e-file
20
     her Motion for Summary Judgment. Defendant shall file any opposition, including cross-motion,
21
     on or before April 24, 2019. This extension is necessitated due to Plaintiff’s counsel’s schedule
22
     of administrative hearing and district court briefs due (thirteen opening briefs and two reply
23
     briefs due). Plaintiff makes this request in good faith with no intention to unduly delay the
24
     proceedings. Defendant has no objection and has stipulated to the requested relief.
25
     ///
26
     ///
27
     ///
28


                                                       1
     STIPULATION AND ORDER
 1   Dated: February 22, 2019   /s/HARVEY P. SACKETT
 2                              HARVEY P. SACKETT
                                Attorney for Plaintiff
 3                              SALLY RAMOS

 4

 5   Dated: February 22, 2019   /s/CAROL S. CLARK
                                CAROL S. CLARK
 6                              Special Assistant U.S. Attorney
 7                              Social Security Administration
     IT IS ORDERED.
 8

 9

10   Dated: February 26, 2019
                                       ____________________________________
11                                     DENNIS M. COTA
                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                   2
     STIPULATION AND ORDER
